Citation Nr: 0844633	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-31 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for boils.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1988 to March 
1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Winston-Salem North Carolina Regional 
Office (RO).   

A hearing was held at the RO in December 2005 before the 
undersigned Veterans Law Judge.  The claim for service 
connection for boils was reopened and remanded by the Board 
in July 2007.  The case has now been returned to the Board 
for further appellate review.  


FINDING OF FACT

Boils were not present during service, and a currently 
diagnosed skin disorder did not develop as a result of any 
incident during service.


CONCLUSIONS OF LAW

Boils were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits under the Veterans 
Claims Assistance Act of 2000 (VCAA).  The Board finds that 
the content requirements of a notification letter have been 
fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Letters from the RO dated in November 2003, 
October 2007, and June 2008 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The veteran's initial duty to assist 
letter was provided before the adjudication of his claim.  
The Board also notes that in June 2008 the RO provided notice 
with respect to the disability rating and effective-date 
elements of the claim, See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  There has been no prejudice as a result of the 
timing of the notice.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes that the appeal may 
be adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable review has been obtained.  The veteran was afforded 
a VA examination and a hearing.  His post service treatment 
records have been obtained.  Records were also obtained from 
the Social Security Administration.  The Board does not know 
of any additional relevant evidence which is available but 
has not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection connotes many 
factors but basically it means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  Each 
disabling condition shown by a veteran's service records, or 
for which he seeks a service connection must be considered on 
the basis of the places, types and circumstances of his 
service as shown by service records, the official history of 
each organization in which he served, his medical records and 
all pertinent medical and lay evidence.  Determinations as to 
service connection will be based on review of the entire 
evidence of record, with due consideration to the policy of 
the VA to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).  

Regarding post-service initial diagnosis of disease, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The veteran contends that service connection should be 
granted for boils because he believes that he contracted that 
disease in service.  During the hearing held in December 
2005, the veteran testified that he was treated for boils 
during service, and about five or six months after service.  
He further stated that he continued to receive treatment for 
the boils after service.  He said that he got them over 
different parts of his body, and sometimes on the sides of 
his forehead.  He said that at the time of the hearing, he 
had them in his armpits.  

The veteran's service medical records do not contain 
references to boils or any similar skin disorder.  Although 
the service medical records reflect treatment for tinea pedis 
and tinea cruris, these are different diagnoses than the 
disorder for which the veteran is currently seeking service 
connection.  The report of a medical history given by the 
veteran in August 1990 for the purpose of a medical board 
evaluation shows that he denied having a history of skin 
diseases.  The report of a medical examination conducted at 
that time is negative for any complaint, finding or diagnosis 
of a skin disorder.  The skin was normal on clinical 
evaluation.  

The earliest evidence of the presence of a skin disorder is 
from after separation from service.  A VA treatment record 
dated in December 1992, more than a year after separation 
from service, reflects that the veteran was treated for a 
boil at his belt line.  A VA clinical record dated in 
February 2001 reflects that the veteran gave a history of 
having boils for 10 to 12 years.  The health care provider 
assigned a diagnosis of folliculitis versus hydranitis.  
Hydradenitis suppurative is an inflammation of the sweat 
glands with chronic suppurative folliculitis, developing 
after puberty and producing abscesses or sinuses with 
scarring.  See Stedman's Medical Dictionary, 821 (27th ed. 
2000).  The treatment records do not contain any medical 
opinion regarding the etiology of the disorder.  

The Board has noted that the veteran expressed his own belief 
that the skin disorder is related to service.  However, lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).    

The only competent medical opinion regarding the etiology of 
the veteran's diagnosed skin disorder weighs against the 
claim for service connection.  The report of a skin diseases 
examination conducted by the VA in June 2008 reflects that 
the examiner concluded that with no evidence of presentation 
during the military, and only one report of a resolving boil 
one year post military service, this prevents me from stating 
that the skin condition had its onset during service or was 
manifested within service.  Furthermore, due to the lack of 
substantiating evidence, I would have to resort to mere 
speculation to state that it was acquired in service.  

The fact that the veteran's own account of the etiology of 
his disability was recorded in the VA examination report is 
not sufficient to support the claim.  In LeShore v. Brown, 8 
Vet.App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

In summary, the Board concludes that there is no basis for 
linking the boils, which were not diagnosed until after 
separation from service, to his period of service.  To link 
the disorder to service would be purely speculative.  The 
only competent opinion which is of record weighs against the 
claim.  Therefore, the Board finds that boils were not 
present during service, and did not develop after service as 
a result of any incident in service.  Accordingly, the Board 
concludes that boils were not incurred in or aggravated by 
service.


ORDER

Service connection for boils is denied.


____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


